DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a replay to the application filed 03/29/2021, in which, claims 1-15, are pending. Claims 1, 2, 9-15 are independent. Claims 2-8, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15, is/are rejected under 35 U.S.C. 103 as being un-patentable over Tachi (USPAP 2017/0230529 A1), in view of Tabuki (USPAP 2016/0231970 A1).

Referring to claim 1, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and
a controller ([201 [211] of fig 2, [see 0035] the control unit 210 includes a central processing unit (CPU) 211]) that controls the reading unit ([222 of fig 2, and the scanner 222 reads an image of a document to generate image data expressing the read image of the document, and transmits the generated image data to the control unit 210] see 0034-0035]), wherein the controller is configured to transmit, ([the CPU 211 receives the image data transmitted from the scanner 222, and stores the received image data into the HDD 214]); to a specified transmission destination, an e-mail with image data acquired by reading an image by the reading unit, ([0122] in step S4110, the CPU 211 attaches the file (communication management report) generated in step S4090 to an email and transmits the email to the transmission destination specified in the transmission destination field 909]), and transmits, ([via LAN network 100 of fig 1]) to a specified transmission destination, ([see 0122]),  an e-mail indicating a storage destination ([an area 802 is an area for storing and accepting an email address serving as the destination of the email]), when the image data is stored in the server apparatus ([server 102 of fig 1, see also as discussed in paragraph 0058, the CPU 211 stores the 
Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the  job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 2, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and
a controller ([201 [211] of fig 2, [see 0035] the control unit 210 includes a central processing unit (CPU) 211]) that controls the reading unit ([222 of fig 2, and the scanner 222 reads an image of a document to generate image data expressing the read image of the document, and transmits the generated image data to the control unit 210] see 0034-0035]), wherein the controller is configured to transmit, ([the CPU 211 receives the image data transmitted from the scanner 222, and stores the received image data into the HDD 214]); to a specified transmission destination, an e-mail with image data acquired by reading an image by the reading unit, ([0122] in step S4110, the CPU 211 attaches the file (communication management report) generated in step S4090 to an email and transmits the email to the transmission destination specified in the transmission destination field 909]), and transmits, ([via LAN network 100 of fig 1]) to a specified transmission destination, ([see 0122]),  an e-mail indicating a storage destination ([an area 802 is an area for storing and accepting an email address serving as the destination of the email]), when the image data is stored in the server apparatus ([server 102 of fig 1, see also as discussed in paragraph 0058, the CPU 211 stores the accepted read settings into the HDD 214, in step S2002, the CPU 211 also accepts transmission settings about the destination and a file format of the image data via the screens illustrated in FIGS. 8A to 9B]).

Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.




Referring to claim 4, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), further comprising: a transport mechanism that transports a plurality of documents one by one in order, (MTF of fig 1) wherein the controller (210 of fig 2) includes a determination unit that determines, after causing the reading unit (222 of fig 2) to read images from all documents (222 of fig 2, reads image or document)
Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 5, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), further comprising: a transport mechanism that transports a plurality of documents one by one in order, wherein when causing the reading unit to read images from the plurality of documents, the controller includes a determination unit that determines, every time an image is read from one document by the reading unit, whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.


Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 5, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), further comprising: a transport mechanism that transports a plurality of documents one by one in order, wherein when causing the reading unit to read images 
Tachi doesn’t explicitly teach whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would 

Referring to claim 7, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), further comprising: a transport mechanism that transports a plurality of documents one by one in order, wherein when causing the reading unit to read images from the plurality of documents, the controller includes a determination unit that determines, every time an image is read from one document by the reading unit, whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.
Tachi doesn’t explicitly teach whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the job data is less than or equal to the storage capacity]).

The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 8, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), further comprising: a transport mechanism that transports a plurality of documents one by one in order, wherein when causing the reading unit to read images from the plurality of documents, the controller includes a determination unit that determines, every time an image is read from one document by the reading unit, whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.
Tachi doesn’t explicitly teach whether a total data size of image data of all documents from an initial document to a current document acquired by reading images by the reading unit exceeds an upper limit data size.
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Referring to claim 8, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), wherein the controller includes a storage unit that temporarily stores data, with up to a predetermined data size, including at least image data acquired by reading an image by the reading unit, and in a case where when image data acquired by reading an image by the reading unit is stored in the storage unit, a data size of the image data stored in the storage unit exceeds a predetermined data size, is configured to select, according to an input by a user, either to store, in the server apparatus, at least part of the image data acquired by reading the image by the reading unit, or to transmit, to a specified transmission destination, an e-mail with divided image data acquired by dividing the image data stored in the storage unit.

Referring to claim 9, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and
a controller ([201 [211] of fig 2, [see 0035] the control unit 210 includes a central processing unit (CPU) 211]) that controls the reading unit ([222 of fig 2, and the scanner 222 reads an image of a document to generate image data expressing the read image of the document, and transmits the generated image data to the control unit 210] see 0034-0035]), wherein the controller is configured to transmit, ([the CPU 211 receives the image data transmitted from the scanner 222, and stores the received image data into the HDD 214]); to a specified transmission destination, an e-mail with image data acquired by reading an image by the reading unit, ([0122] in step S4110, the CPU 211 attaches the file (communication management report) generated in step S4090 to an email and transmits the email to the transmission destination specified in the transmission destination field 909]), and transmits, ([via LAN network 100 of fig 1]) to a specified transmission destination, ([see 0122]),  an e-mail indicating a storage destination ([an area 802 is an area for storing and accepting an email address serving as the destination of the email]), when the image data is stored in the server apparatus ([server 102 of fig 1, see also as discussed in paragraph 0058, the CPU 211 stores the accepted read settings into the HDD 214, in step S2002, the CPU 211 also accepts transmission settings about the destination and a file format of the image data via the screens illustrated in FIGS. 8A to 9B]).

Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the  job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 10, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image 
a controller ([201 [211] of fig 2, [see 0035] the control unit 210 includes a central processing unit (CPU) 211]) that controls the reading unit ([222 of fig 2, and the scanner 222 reads an image of a document to generate image data expressing the read image of the document, and transmits the generated image data to the control unit 210] see 0034-0035]), wherein the controller is configured to transmit, ([the CPU 211 receives the image data transmitted from the scanner 222, and stores the received image data into the HDD 214]); to a specified transmission destination, an e-mail with image data acquired by reading an image by the reading unit, ([0122] in step S4110, the CPU 211 attaches the file (communication management report) generated in step S4090 to an email and transmits the email to the transmission destination specified in the transmission destination field 909]), and transmits, ([via LAN network 100 of fig 1]) to a specified transmission destination, ([see 0122]),  an e-mail indicating a storage destination ([an area 802 is an area for storing and accepting an email address serving as the destination of the email]), when the image data is stored in the server apparatus ([server 102 of fig 1, see also as discussed in paragraph 0058, the CPU 211 stores the accepted read settings into the HDD 214, in step S2002, the CPU 211 also accepts transmission settings about the destination and a file format of the image data via the screens illustrated in FIGS. 8A to 9B]).
Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a 
Tabuki teaches in the same area of image forming apparatus (as shown in fig 1 of fig 1) teaches when a data size of the image data acquired by reading the image by the reading unit (109 of fig 2) exceeds an upper limit data size, stores, in a server apparatus, (2 of fig 1) at least part of the image data acquired by reading the image by the reading unit (109 of fig 2), ([see 0011, an update requesting unit configured to transmit to the server the update request to cause the size of the job data to be reduced in a case where the size of the job data is larger than the storage capacity, and an image forming unit configured to form an image based on the job data in a case where the size of the  job data is less than or equal to the storage capacity]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 11, Tachi teaches an n image reading apparatus ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and

Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 12, Tachi teaches an image reading control method comprising: ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and

Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 13, Tachi teaches an image reading control method comprising: ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and

Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 14, Tachi teaches a non-transitory computer-readable storage medium storing a program, the program comprising: an image reading control method comprising: ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and

Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 15, Tachi teaches a non-transitory computer-readable storage medium storing a program, the program comprising: an image reading control method comprising: ([MFP 101 of fig 1 and 2]), comprising: a reading unit ([scanner 222 of fig 2]) that reads an image from a document; ([a copy job refers to a job in which the scanner 222 reads an image of a document and the printer 221 prints the read image]), and

Tachi doesn’t explicitly teach when a data size of the image data acquired by reading the image by the reading unit exceeds an upper limit data size, stores, in a server apparatus, at least part of the image data acquired by reading the image by the reading unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use the process of Tachi to secure the components of Tabuki in order to manage the storing capacity of storing system. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677